OPINION

Per Curiam:

We have reviewed the entire record; the evidence justifies *2the trial court’s property distribution; the decree is in all respects affirmed.1

Mowbray, J., being disqualified, the Governor appointed Waters, D. J., to sit in his stead. While this appeal was under submission, Waters, D. J., died. As this case involves no novel points of law, but simply review of the record, which we find entirely - adequate to support the trial court, said appeal is disposed of by a quorum of the Court. Nev. Const, art. 6, § 2.